El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Resolvemos que el Tribunal de Circuito (Hons. Arbona Lago, Negroni Cintrón y Salas Soler, Jueces), incidió al permitir que los demandados, Larín Herrera et al., comple-taran tardíamente el apéndice de su petición de certiorari. A ese momento, había transcurrido más de dos (2) meses de vencido el término de cumplimiento estricto para presen-tarlo y perfeccionarlo. Tampoco explicaron en la misma pe-tición las circunstancias y razones especiales por las cuales no lo hicieron dentro del término original. Elaboremos.
HH
La Regla 52.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que “[t]odo procedimiento de apelación, certiorari y certificación se tramitará de acuerdo con la ley aplicable, estas reglas y las reglas que adopte el Tribunal Supremo de Puerto Rico”.
Según las reglas de Procedimiento Civil y el Reglamento del Tribunal de Circuito de Apelaciones, el recurso de certiorari para revisar cualquier resolución del Tribunal de Primera Instancia, debe presentarse dentro del término de cumplimiento estricto de treinta (30) días desde la fecha de notificación de la resolución recurrida. Dicho término es “prorrogable sólo cuando mediaren cir-*195cunstancias especiales debidamente sustentadas en la soli-citud de certiorari”. (Enfasis suplido.) Regla 53.1(e)(1) de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y Regla 32 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A.
Conforme a este ordenamiento, el Tribunal de Circuito de Apelaciones a solicitud de parte o iniciativa propia, puede desestimar un recurso, entre otros motivos, por haber sido presentado fuera del término legal de cumplimiento estricto, sin que exista justa causa para ello. También, si no ha sido perfeccionado de acuerdo con la ley y las reglas aplicables. Regla 53.1(1) de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y Regla 66 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A.
Las respectivas Reglas 54.4 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y 34 del Reglamento del Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, requieren un apéndice en toda solicitud de certiorari que incluya una copia literal de una serie de documentos específicamente identificados en la regla, así como de cualesquiera otros que formen parte del expediente original en el tribunal de instancia y puedan serles útil al Tribunal de Circuito de Apelaciones para resolver la controversia planteada. Se exigen: alegaciones de las partes; decisión recurrida del tribunal de instancia; toda moción debidamente sellada por el tribunal de instancia; resolución u orden necesaria para acreditar la interrupción y reanudación del término para presentar la solicitud de “certiorari”; la notificación del archivo en autos de copia de la resolución u orden, y toda moción o escrito de cualesquiera de las partes que forme parte del expediente del tribunal de instancia, en la que se discuta expresamente cualquier asunto planteado en la solicitud de “certiorari”.
El comentario de la Regla 34 del Reglamento del Circuito de Apelaciones, supra, refleja la importancia del apéndice. Nos dice que “por primera vez se requiere de *196forma expresa que se acompañe copia literal de toda mo-ción, resolución u orden necesaria para acreditar la inte-rrupción y reanudación del término para presentar la soli-citud de certiorari. La inclusión de tales documentos en el apéndice es crucial ya que el nuevo ordenamiento procesal establece un plazo para presentar la solicitud de certiorari”. (Énfasis suplido.) Ciertamente, sin estos documentos el Tribunal de Circuito de Apelaciones no puede constatar su autoridad jurisdiccional para dilucidar el recurso. No tiene forma de acreditar que se ha cumplido con los términos establecidos en el ordenamiento procesal.
Más aún, como el Tribunal de Circuito de Apelaciones es un foro apelativo, en ciertos recursos tiene discreción para expedir o denegar. Este discernimiento judicial sólo puede ejercitarse recta e informadamente si posee to-dos esos elementos necesarios de juicio.
í — H HH
El certiorari presentado por los demandados Larín Herrera et al. no fue perfeccionado —ni justificado sus omi-siones— dentro del término de cumplimiento estricto. De ciento siete (107) páginas indicadas en el índice del apén-dice, sólo incluyeron las primeras cincuenta y tres (53). No se cuestiona seriamente que las páginas omitidas era do-cumentación esencial y necesarias para la recta solución de las controversias planteadas. Inequívocamente, también eran documentos cruciales los siguientes: los utilizados para apoyar la moción de desestimación y/o sentencia su-maria; la moción solicitando la descalificación de represen-tación legal y sus apéndices; la moción para reiterar la solicitud de descalificación de abogado de los recurridos; la copia de la demanda enmendada, presentada el 1ro de abril de 1997; la copia de la minuta sobre los procedimien-tos que se han de seguir emitida por instancia el 12 de *197marzo de 1997; la copia de la moción para suplementar moción de desestimación y/o sentencia sumaria presentada por los recurridos, y las copias de las dos (2) órdenes y sus notificaciones de instancia en torno a la cuestión central que se estaría dilucidando en el foro apelativo.
Vemos, pues, que cuantitativa y cualitativamente falta-ron documentos necesarios y pertinentes a los plantea-mientos expresamente formulados en el Tribunal de Cir-cuito de Apelaciones. Más importante aún, las páginas omitidas contenían los documentos imprescindibles para acreditar la jurisdicción, esto es, los volantes de notifica-ción de las órdenes del tribunal de instancia de las cuales se recurría, incluso esas mismas órdenes.
Los demandados Larín Herrera et al. nunca intentaron ni justificaron las razones que impidieron el perfeccionamiento de la petición de certiorari dentro del término de cumplimiento estricto. El Tribunal de Circuito de Apelaciones, motu proprio, luego de expirado dicho término, les concedió cinco (5) días para presentarlos. Esa prórroga para perfeccionar el recurso de certiorari fue contraria a las reglas de Procedimiento Civil, que expresamente disponen que un término de cumplimiento estricto sólo se extiende ante circunstancias especiales debidamente sustentadas en el mismo certiorari. Regla 53.1(e)(1) de Procedimiento Civil, supra.
HH HH HH
En numerosas ocasiones hemos desestimado recursos con apéndices incompletos que no nos permiten penetrar en la controversia o constatar nuestra jurisdicción. El análisis estadístico que se une como anejo a esta ponencia, revela que en los últimos años hemos desestimado o declinado intervenir (no ha lugar) en numerosos recursos por craso incumplimiento a nuestro reglamento o falta de *198jurisdicción. De éstos, un alto número ha sido por estar incompletos los apéndices. Nuestra jurisprudencia más re-cientes sigue esta misma normativa. En muchísimas oca-siones, una mayoría del Tribunal ha expresado que si la prórroga o causa justificada no se solicita dentro o en la misma petición, carecemos de discreción para atender la solicitud.(1) Al igual que hemos tratado a esos pasados liti-gantes a quienes les negamos la entrada, hoy reafirmamos esa norma, a prevalecer no sólo en este Tribunal sino en el Tribunal de Circuito de Apelaciones.
No convence la tesis de los demandados Larín Herrera et al. de que no se percataron de la ausencia de tales documentos. Primero, en su proyección futura, si establece-mos este precedente y aceptamos esa excusa en este recurso, ¿en cuál podemos rechazarla? Segundo, aquí no estamos hablando de una o pocas páginas susceptibles de traspape-larse o perderse inadvertidamente al fotocopiarse o prepa-rarse un apéndice. De ciento siete (107), faltan cincuenta cuatro (54) páginas; más de la mitad.
No cabe válidamente argumentar que estamos requiriendo justificar “lo imposible”. La realidad es otra. Nos confrontamos con el hecho indubitado de que tales omisiones no eran desconocidas ni debieron desconocerse. Reafirmamos la normativa de que en recursos de “cumplimiento estricto”, es menester exponer oportunamente, en el propio recurso, las razones especiales justificativas para no haberlo perfeccionado dentro del término de cumplimiento estricto. No podemos crear como excepción, la mera “inadvertencia”. De ser así, nos veríamos forzados a elimi-*199nar de las reglas la necesidad de explicación previa; rara vez una “inadvertencia” podrá explicarse antes de que ocurra.
Las omisiones en este caso fueron esenciales, menosca-baron los derechos de las partes y afectaron la jurisdicción del Tribunal de Circuito de Apelaciones. No incluir el bo-leto de notificación al Tribunal de Circuito de Apelaciones, impide constatar su jurisdicción. La no presentación de los documentos necesarios y cruciales le priva de los elemen-tos de juicio imprescindibles para descargar su misión y decidir informadamente si va a expedir y entrar en los méritos.
Sin las mociones y demás escritos de las partes, ni las órdenes o resoluciones del tribunal de instancia —objetos de la revisión solicitada— difícilmente un tribunal apela-tivo tiene todos los elementos de juicio para determinar si va a expedir el recurso. Sin los volantes de notificación no puede constatar si ha sido presentado a tiempo o, si al igual que ocurrió en Bco. Popular de PR. v. Mun. de Aguadilla, 144 D.P.R. 651 (1997), está impedido de entrar a dilucidarlo. Se pierden los atributos de justicia rápida y económica.
Permitir al Tribunal de Circuito de Apelaciones que, luego de dos (2) meses, motu proprio pida a una parte peticionaria que lo ponga en condiciones para determinar si va a expedir el recurso, en nada agiliza ni fomenta la justicia; máxime cuando se trata de dictámenes interlocutorios en procedimientos en instancia que no han acabado.

Se dictará sentencia para revocar la del Tribunal de Cir-cuito de Apelaciones y devolver el caso al tribunal de ins-tancia para procedimientos ulteriores.

La Juez Asociada Señora Naveira de Rodón emitió una opinión disidente, a la cual se unió el Juez Presidente Se-ñor Andréu García. El Juez Asociado Señor Fuster Berlin-geri no intervino.
*200ANEJO
Casos en que el Tribunal Supremo ha provisto no ha lugar por craso incumplimiento con el Reglamento y por falta de jurisdicción
[[Image here]]
*201— O —

 Bco. Popular de P.R. v. Mun. de Aguadilla, 144 D.P.R. 651 (1997), resolvió que el Tribunal de Circuito de Apelaciones carecía de discreción para eximir un requisito por el mero hecho de que éste era de cumplimiento estricto. Estableció que el ejercicio de su jurisdicción requiere que el solicitante exprese las causas justifica-das para explicar su incumplimiento dentro del recurso. De igual forma, en Arriaga v. F.S.E., 145 D.P.R. 122 (1998), concluyó que el Tribunal de Circuito de Apelaciones no tenía discreción para aceptar un recurso en el que la parte peticionaria no había notificado a la Sala del Tribunal de Primera Instancia dentro de las cuarenta y ocho (48), horas sin demostrar la justa causa para este incumplimiento.